Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
Filed 08/16/19   Case 19-13496   Doc 1
